Citation Nr: 1401677	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a neurofibroma of the head, to include as secondary to herbicide exposure.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The August 2008 rating decision denied entitlement to service connection for a neurofibroma of the head.  The December 2008 rating decision granted service connection for PTSD and assigned an initial disability rating of 30 percent for the Veteran's PTSD. 

The issue of entitlement to service connection for a neurofibroma of the head was previously before the Board in March 2012, when it was remanded for examination and a medical opinion.  The requested development has been completed.  

This appeal was processed using the both the Virtual VA paperless claims processing system and the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of both electronic records.

In March 2012 the Board rendered a decision on the Veteran's appeal for an increased initial disability rating for his PTSD.  In July 2012 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded the case pursuant to a Joint Motion for Remand.  In July 2013, the Board remanded the appeal for additional development which has not been conducted.  Accordingly, the issue involving the initial disability rating assigned for the Veteran's service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran had active military service in the Republic of Vietnam during the Vietnam era.

2.  The service medical records do not show any diagnosis of a neurofibroma of the head during service.

3.  The evidence of record does shows that the Veteran that the Veteran was treated for a benign neurofibroma of the head which was surgically excised in October 1982.  

4.  There is no credible evidence linking the Veteran's benign neurofibroma of the head to active service, or to Agent Orange exposure in service.


CONCLUSION OF LAW

The criteria for service connection for a neurofibroma of the head have not been met.  38 U.S.C.A. §§ 1101, 1110, 1116, 5107(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

The Board finds that VA's duty to notify was satisfied by a February 2008 letter sent to the Veteran, which addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2008. 

VA's duty to assist was also met in this case.  The service treatment records are in the claims file.  All pertinent VA and private treatment records have been obtained and associated with the file.  A VA examination with respect to the issue on appeal was conducted in March 2012.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate, as it is predicated on a full reading of the evidence of record including the statements of the appellant, and the examiner provided a rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5  2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

For certain chronic disorders, such as malignant tumors (cancer), service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101 1112; 38 C.F.R. §§ 3.307, 3.309.  Despite assertions to the contrary, there is there is no evidence that the Veteran's lesion of the scalp has ever been diagnosed as a malignant tumor.  Specifically, the disability at issue has been diagnosed a benign neurofibroma of the head.  

For a chronic disease listed under 38 C.F.R. § 3.309(a), such as other organic diseases of the nervous system, "continuity of symptomatology" is an alternative method of demonstrating service connection and applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  However, the evidence of record does not show that the Veteran has been diagnosed with a disease specified 38 C.F.R. § 3.309(a).  Accordingly, service connection cannot be established based upon a reported continuity of symptomatology.  See, Walker, supra. 

The Veteran contends that the neurofibroma on his head was due to his exposure to Agent Orange while stationed in Vietnam.  He has asserted that the disability at issue is a soft tissue sarcoma.  

VA regulations provide that, if a veteran was exposed to an herbicide agent (Agent Orange) during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; type 2 diabetes;  Hodgkin's disease; Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; Non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of Sec. 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

The term soft-tissue sarcoma includes the following:  adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and, malignant ganglioneuroma.  38 C.F.R. § 3.309(e), Note 1 (2002).

The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service." 38 U.S.C.A. §  1116(f).  

The evidence of record establishes that the Veteran served in the Navy and was assigned shore duty at a Naval Base in Vietnam during the requisite period of time.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange during service.  

A soft tissue sarcoma, may be presumed to have been incurred during active military service as a result of exposure to Agent Orange if it is manifest to a degree of 10 percent at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  

If the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also not satisfied, then the veteran's claim shall fail.  338 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

Again, the Veteran claims entitlement to service connection for a benign neurofibroma of the head.  The Veteran served in the Navy from May 1969 to March 1971.  Service personnel records reveal that he began a period of unaccompanied overseas shore duty in Vietnam in May 1970.  Service treatment records reveal that the Veteran developed appendicitis in January 1971 he required surgical treatment with an appendectomy at an evacuation hospital and was ultimately returned to the United States where he was discharged from active duty in March 1971.  

In March 1971, separation examination of the Veteran was conducted.  Clinical evaluation of the head, face, and neck was normal, with no abnormalities noted by the examining physician.  Clinical evaluation of the skin revealed abnormalities of several tattoos, a vaccination scar, and the residual scar from the Veteran's recent appendectomy.  The service treatment records do not reveal any complaints of, treatment for, or diagnosis of a neurofibroma of the head, or any skin lesion of the head or scalp.  

A September 1982 VA surgical treatment record reveals that the Veteran reported a 12 year history of a raised non-tender mass at the midline of his scalp which had been enlarging.  The mass had enlarged to cover an area 10 by 13 centimeters in size, it was raised, non-tender, non-erythematous, without drainage or loss of hair.  Upon hospital admission, skull x-ray examination revealed no bony involvement of the lesion.  Biopsy of the scalp lesion revealed a diagnosis of benign neurofibroma.  The lesion was treated surgically with excision and a skin graft.  The Veteran was discharged 12 days later in October 1982.  Pathology diagnosis was very clear that the lesion was a benign neurofibroma.  VA records reveal continued follow-up through December 1982 because of difficulties with the skin graft.  

Subsequent to December 1982, there is no evidence showing any recurrence of the benign neurofibroma of the scalp.  

The Veteran's private physician submitted a letter dated October 2008.  The physician noted the Veteran had a 6 x 8 centimeter scar on the top of his head due to the neurofibroma resection performed in 1982.  The physician stated it was as least as likely as not that the cause of the tumor was due to Agent Orange exposure.  There is no rationale provided with this medical opinion.  

The private physician offered another opinion in a January 2009 letter.  He stated that sarcomas are related to Agent Orange exposure and the Veteran's neurofibroma was fast growing and symptomatic.  He went on to state that neurofibromas such as the Veteran's need to be removed to rule out any kind of sarcamatous transformation.  The physician further stated "I am not sure if they still have the slides of the tumor that we bisected from the top of [the Veteran's] head.  I am wondering if they stained and looked for sarcoma when this procedure was performed.  We could contact pathology and see if there are still slides left on this.  I still think that this neurofibroma, which can have sarcomatous features, is Agent Orange related Articles do show that they do turn into sarcomas and therefore I do think that this is a legitimate claim . . ."  

A March 2009 note to the file indicates that a Decision Review Officer at the RO in Sioux Falls contacted a VA physician who stated that a neurofibroma is a benign lesion and not a soft tissue sarcoma. 

In March 2012, a VA Compensation and Pension examination of the Veteran was conducted.  The examiner noted the Veteran's history of resection of a neurofibroma off the top of his head in September 1982.  The Veteran reported developing skin changes on the top of his head sometime after getting out of Vietnam, and that the area kept swelling and getting larger and he was subsequently seen by VA 10 years later for the surgical excision in 1982.  Physical examination revealed the residual scaring and visible skin graft area on the top of the Veteran's head.  There were no noted residual complications such as additional recurrence of the neoplasm or metastases.  The examiner reviewed all the evidence of record including service treatment records, the private physician's opinions, medical literature in the claims file, and the records related to the 1982 diagnosis and surgery.  The examiner's medical opinion was that the claimed benign neurofibroma of the head was less likely than not incurred in or caused by service, including Agent Orange exposure during service.  The examiner specifically indicated that the Veteran had a benign lesion, neurofibroma, which is not shown to be related to Agent Orange based upon the weight of medical literature.  

The evidence of record clearly establishes that the Veteran was diagnosed with a benign neurofibroma of the head in September 1982, which is almost 12 years after the Veteran separated from service.  A neurofibroma is not on the list of the diseases listed at 38 C.F.R. § 3.309(e) for which presumptive service connection on the basis of Agent Orange exposure is warranted.  Accordingly, service connection on a presumptive basis cannot be granted.  38 C.F.R. § 3.309(e).

There is no evidence that the neurofibroma was present during service.  The service treatment records do not document any lesions on the scalp.  Separation examination in March 1971 indicated a normal clinical evaluation of the head; the only skin abnormalities noted were tattoos, a vaccination scar, and an appendectomy scar.  At the time of the September 1982 diagnosis and surgery of the neurofibroma, the Veteran reported a 12 year history of the lesion on his scalp, which could possibly have placed the development of the lesion during service in 1970.  However at the Compensation and Pension examination the Veteran reported that the lesion on his scalp developed after he left Vietnam.  Review of the Veteran's service personnel records and service treatment records reveal that he was evacuated from Vietnam in approximately February 1971 and very shortly discharged from active duty after his return to the United States in March 1971.  The Veteran was discharged from active duty very shortly after returning from Vietnam, so the reported history at the Compensation and Pension examination places development of the Veteran's scalp lesion after he separated from service.  This is also supported by his report at that time that the lesion had been growing for about 10 years prior to excision which would have placed onset in 1972, after the Veteran separated from service.  

The Veteran's private physician has expressed a medical opinion that the Veteran's neurofibroma was caused by Agent Orange exposure during service.  However, the physician's rationale is speculative at best.  The physician stated that fast growing neurofibromas such as the Veteran's need to be removed to rule out any kind of sarcamatous transformation.  While this may be true, the fact is that the pathology diagnosis clearly showed that the Veteran had a benign neurofibroma.  Despite the physician's assertions that the diagnosis did not test for sarcoma, that assertion is not supported the medical evidence of record, which clearly shows that full pathology examination of the Veteran's fast growing lesion was conducted and definitively diagnosed the lesion as a benign neurofibroma.  The physician's ultimate basis for his speculative opinion is that the Veteran had a neurofibroma, which can have sarcomatous features, and can turn into sarcomas.  However, this again is not the case; the evidence of record clearly shows that the Veteran was not diagnosed with a sarcoma.  Rather, the evidence clearly shows accurate diagnosis with a benign neurofibroma of the head.  The assertion that the Veteran's benign neurofibroma of the head is similar to a malignant sarcoma, or that it could have turned into a sarcoma is not supported by the evidence of record.  Accordingly, the private physician's medical opinion lacks credibility and probative value in light of all the medical evidence contained in the record.  

The preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a neurofibroma of the head is not warranted.


ORDER

Entitlement to service connection for a neurofibroma of the head is denied.  


REMAND

The Veteran is claiming entitlement to a rating in excess of 30 percent for PTSD.  The last time the disability was evaluated by VA for compensation and pension purposes was in November 2008. 

The appeal for entitlement to an initial disability rating in excess of 30 percent for PTSD was remanded by the Court pursuant to a Joint Motion for Remand in July 2012.  In July 2013 the Board remanded the claim for additional development.  None of that development has been conducted; another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998)(a remand confers on a veteran, as a matter of law, the right to compliance with the remand orders).  

The parties agreed in the Joint Motion that remand was necessary for the Board to reassess the significance of the Veteran's panic attacks.  The Board notes that during the November 2008 VA examination, the examiner indicated that the Veteran did not report panic attack symptoms, but he did state that when he wakes up from nightmares he feels panicky.  However, in his subsequent June 2009 VA Form 9 the Veteran reported that he did suffer from panic attacks more than once a week.

When a Veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (finding a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD. Prior to scheduling any examination, the RO or the AMC should obtain and associate with the claims file or Virtual VA all outstanding treatment records pertinent to the issue on appeal.

Further, additional evidence (additional VA treatment records dated through September 2011) was added to the Veteran's Virtual VA file in March 2012, subsequent to the issuance of the May 2009 Statement of the Case.  This new evidence has not been reviewed by the RO in conjunction with the issue on appeal, and the Veteran has not waived RO consideration of the additional evidence. Accordingly, the RO or the AMC must be given the opportunity to review this evidence before the Board can enter a decision.  38 C.F.R. § 20.1304(c). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim of entitlement to an increased initial disability rating for the service-connected PTSD. 

Based on his response and after obtaining any appropriate release from the Veteran, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of the Veteran's response, the RO/AMC should obtain all outstanding pertinent records of evaluation and/or treatment of the Veteran from the Sioux Falls VAMC dated since September 2011.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA PTSD examination for the purpose of determining the current severity of his service-connected PTSD.  The Veteran's claims folder and any pertinent evidence in both Virtual VA and VBMS must be reviewed by the examiner in conjunction with the examination.  Such review must be noted in the examination report.

The examiner should describe in detail all current manifestations of the Veteran's PTSD.  Additionally, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a. A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication; or

b. Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication; or

c. Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events); or

d. Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

e. Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships; or

f. Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner must also enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning (GAF) score, together with an explanation of what the score represents in terms of his psychological, social, and occupational functioning.  The examiner should also comment on whether the Veteran's PTSD, in and of itself, precludes him from obtaining or maintaining gainful employment.  A complete rationale for all opinions must be provided.  Any report prepared must be typed.

3.  The Veteran must also be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of the claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655.  The notification letter advising the Veteran of the time, date, and location of the examination must be included in the claims folder, and must reflect that it was sent to the Veteran's last known address of record.  If the notification letter is returned as undeliverable, this must also be included in the claims folder.

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


